Citation Nr: 1228013	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  06-23 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  The appellant seeks surviving spouse benefits. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  In April 2009, the Board remanded the claim for additional development. 

In a subsequent May 2011 decision, the Board denied entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the May 2011 Board decision to the United States Court of Appeals for Veterans Claims. Pursuant to a Joint Motion for Remand, a December 2011 Order of the Court vacated the Board's denial of the appellant's claim and remanded it for readjudication in accordance with the Joint Motion. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  
	

REMAND

Although the Board regrets the additional delay in this long-pending appeal, it is constrained by the fact that proper adjudication requires additional development with respect to the appellant's claim. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)  (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  Moreover, once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Here, the Board, in its April 2009 remand, directed the RO to obtain a medical examination and opinion to address the cause of the Veteran's death.  Significantly, the Board expressly requested that the opinion address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's pleural effusions or pancreatic cancer were related to his service.  The Board further requested that the opinion address whether it is at least as likely as not that the Veteran's respiratory distress was related to his service or otherwise first manifested during his period of active duty, and that the examiner provide an onset date for the Veteran's respiratory distress.

The record thereafter shows that, in July 2009, a VA examination and opinion were provided.  Following a review of the Veteran's claims file and medical records, the examiner concluded that the Veteran's terminal respiratory failure was a direct result of metastatic pancreatic cancer causing bilateral pleural effusion and pleural mass metastasis.  In so determining, the examiner explained that the Veteran's in-service history and post-service reported history of respiratory infections were not conditions that would cause the development of pancreatic cancer with metastasis and metastatic pleural effusion.  The examiner felt it to be significant that the Veteran had a many year history of smoking cigarettes as was noted in the service medical records and terminal hospital records.  The examiner explained that cigarette smoking was a likely cause of multiple upper respiratory infections.  Further, though the etiology of pancreatic cancer was unknown, it was known that cigarette smokers were two to three times more likely than nonsmokers to develop pancreatic cancer.  The examiner found that the cause of the Veteran's death was the result of massive fluid overload-ascites, bilateral pleural effusion, and pulmonary edema, all of which were related to his pancreatic cancer, without any relationship to the respiratory problems in service.  In support of the overall opinion, the examiner noted that the Veteran had several normal chest x-rays during and post service, and that he was not diagnosed with pancreatic cancer until 37 years after service. 

As noted by both parties in the Joint Motion, the July 2009 VA examiner did not provide an opinion as to whether it is at least as likely as not that the Veteran's pancreatic cancer was related to his service.  That information is necessary in order to fairly adjudicate the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Absent such an opinion, there is insufficient evidence to allow the Board to make an informed decision with respect to the appellant's claim.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board finds it necessary to remand this case for a new VA examination and medical opinion that specifically addresses whether it is at least as likely as not that the Veteran's pancreatic cancer was related to any aspect of his active service.  Additionally, that new examination should include a review of the entire claims folder.  38 C.F.R. § 4.1 (2011). 

The Board also finds that further opinion is necessary with respect to nexus between the Veteran's respiratory problems and his death.  

The Board acknowledges that the July 2009 VA examiner concluded that the Veteran's respiratory problems in service and post service played no role in the development of pancreatic cancer with metastasis and metastatic pleural effusion.  However, the examiner did not provide an opinion as to whether the Veteran, prior to his death, suffered from an underlying chronic respiratory condition related to service that aggravated or contributed to his respiratory failure and ultimate death.  In this regard, the Board observes that the Veteran was treated for upper respiratory infections, bronchitis, and possible pneumonia during service.  An August 1976 VA examination report also notes a report of treatment for pleurisy, bronchitis, and pleural pneumonia between January 1971 and April 1976.  Additionally, the appellant has submitted lay evidence asserting that the Veteran suffered from respiratory problems post service up until his death.

In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).  In light of the foregoing, the Board finds that a new medical opinion is necessary to determine whether, prior to his death, the Veteran suffered from a respiratory condition that was service related.

If it is determined that, at the time of his death, the Veteran had a service-related respiratory disability, an opinion should be provided as to whether such a condition was as likely as not caused by the Veteran's tobacco use in service.  The July 2009 VA examiner appears to attribute the Veteran's respiratory problems to his history of smoking, but does not provide an express opinion to that effect.  Significantly, for claims filed after June 9, 1998, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  38 U.S.C.A. § 1103  (West 2002); 38 C.F.R. § 3.300 (2011).  Therefore, if the Veteran's respiratory disability was caused by smoking which began during military service, service-connection for that respiratory disability would be prohibited by law because the appellant's claim for service connection for the cause of the Veteran's death was filed after June 9, 1998.

However, if it is determined that the Veteran did suffer from a service-related respiratory condition that was not caused by tobacco use, an opinion should be obtained as to whether the service-related respiratory disability caused, aggravated, or otherwise contributed to the Veteran's death in October 2004.

Finally, the Board also observes that there appear to be outstanding medical records pertinent to the appellant's claim.  Specifically, during an August 1976 VA examination, the Veteran reported private treatment for pleurisy and pleural pneumonia from January 1971 to April 1976.  However, there is no indication that records from the identified providers have been requested.  As the VA has been put on notice that private records exist pertaining to the claimed respiratory disability, those records should be obtained on remand.   

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorization from the appellant, obtain and associate with the claims folder medical records from any provider identified by the appellant or the record from which the Veteran received treatment in relation to his respiratory disabilities, to include Herman Rothman, M.D., and Thomas White, M.D.  All attempts to obtain those records should be noted in the claims folder, and the appellant should be notified of any unsuccessful efforts. 

2.  After the above development is completed, schedule a VA opinion to determine the cause of the Veteran's death.  The claims folder should be reviewed by the examiner, and the examination report should reflect that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the Veteran's service medical records, which show in service treatment for respiratory problems and a history of tobacco use; post service medical records showing treatment for pancreatic cancer and death due to respiratory distress, pleural effusions, and pancreatic cancer; and, the July 2009 VA examiner's nexus opinion.  The examiner must also consider the appellant's lay statements regarding a continuity of respiratory symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner should provide the following:

a)  State whether it is it at least as likely as not (50 percent probability or greater) that the Veteran's pancreatic cancer first manifested in service or is otherwise related to any aspect of the Veteran's active service.  

b)  Diagnose any respiratory disability indicated by the record at the time of the Veteran's death in October 2004.  

c)  For any diagnosed respiratory disability, state whether it is at least as likely as not (50 percent probability or greater) that the respiratory disability was caused or aggravated by the Veteran's active service.

d)  For any diagnosed respiratory disability that is determined to be related to the Veteran's service, state whether it is at least as likely as not (50 percent probability or greater) that the respiratory disability was caused by the Veteran's tobacco use in service.

e)  For any diagnosed respiratory disability that is determined to be related to the Veteran's service but not related to tobacco use, state whether it is at least as likely as not (50 percent probability or greater) that the diagnosed respiratory disability caused, aggravated, or otherwise contributed to the Veteran's death in October 2004.

3.  Then, readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
E. WOODWARD DEUTSCH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

